Citation Nr: 1041016	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-38 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia


THE ISSUE

Service connection for a disorder of the cervix, including as due 
to residuals of cryosurgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1987 to February 
1995.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Roanoke, Virginia.  The Board 
remanded the Veteran's claim for additional development in 
November 2008 and in March 2010.  It has now been returned to the 
Board for appellate disposition.

The Veteran requested a hearing before a Veteran's Law Judge.  
However, she subsequently withdrew her request.  38 C.F.R. § 
20.704(e) (2010).


FINDINGS OF FACT

1.  The Veteran failed to report for a VA examination that was 
scheduled in June 2010.  She did not provide any reason for her 
failure to attend the examination and did not request that it be 
rescheduled.

2.  The evidence did not show that the Veteran currently has a 
disorder of the cervix that is at least as likely as not related 
to her military service.


CONCLUSION OF LAW

A disorder of the cervix, including residuals of cryosurgery, was 
not incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the veteran by correspondence dated in 
January 2005, April 2008, and May 2010.  Those letters notified 
the veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Notice was provided in a April 2008 letter. 

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist them 
with obtaining the evidence that is necessary to substantiate 
their claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim(s).  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In connection with the current 
appeal, VA has of record evidence including service treatment 
records, two written statements from the Veteran's private 
physicians, certain private treatment records, and the 
contentions of the Veteran.

The Board notes that the Veteran provided a copy of a written 
statement from Dr. L.M. that was on a VA release of information 
form as well as an operative report pertaining to a loop 
electrosurgical excision procedure (LEEP) conization that was 
performed by this physician in January 2005.  However, no other 
treatment records from this provider are contained in the claims 
file.  There is no indication in the claims file that the Veteran 
provided a release form with her original signature as would be 
required in order for VA to use it obtain medical records from 
her treating physician.  The Board's remands in November 2008 and 
March 2010 instructed the agency of original jurisdiction (AOJ) 
to attempt to obtain these records.  Therefore, the Veteran was 
sent letters in December 2008 and in March 2010 that requested 
her to send treatment records from Dr. L.M. to VA.  The March 
2010 letter alternatively requested that the Veteran sign a VA 
release of information form to enable VA to attempt to obtain 
these records on her behalf. The Veteran did not respond to 
either of these requests.  The Board notes that "[t]he duty to 
assist is not always a one way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Insofar as the Veteran failed to provide the requested 
information, the Board finds that no additional assistance in 
this area is required. 

Additionally, the Veteran underwent an examination by a VA 
registered nurse in December 2009.  However, the examiner only 
reported as to what could be seen on examination and did not 
order any laboratory testing, although the Veteran, and the 
records contained in the claims file, indicated that her cervical 
disorder may have involved abnormal laboratory findings.  
Additionally, the examiner did not review the claims file or 
provide sufficient explanation for her conclusion that it would 
be speculative to provide an opinion as to the link between any 
current cervical disorder and a disease or injury that occurred 
during the Veteran's service.  Therefore, the March 2010 remand 
instructed that the Veteran be afforded a new VA examination.  In 
accordance with this directive a new VA examination was scheduled 
in June 2010.  The Veteran was notified by letter dated in May 
2010 sent to her address of record, that the nearest VA medical 
facility would contact her regarding the scheduling of the 
examination, and that if she failed to report for the examination 
her claim would be rated based on the evidence of record or even 
denied.  However, she failed to report for her examination and 
offered no reason for her failure to do so.  In these 
circumstances, the Board finds that no additional assistance to 
the Veteran in this regard is necessary. Wood, 1 Vet. App. At 
193. 

For the above reasons, the Board finds that VA satisfied its duty 
to assist in this case.

As previously noted, this case was remanded by the Board for 
additional development in November 2008 and in March 2010.  A 
Veteran has a right to substantial compliance with the 
instructions that are set forth in a Board remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 
Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 
147 (2002) (remand not required under Stegall where Board's 
remand instructions were substantially complied with). 

The most recent remand, in March 2010, instructed the AOJ to 
attempt to obtain the Veteran's gynecological treatment records, 
including those from Dr. L.M., to afford the Veteran a new VA 
examination, and to then readjudicate the Veteran's claim.  As 
was previously discussed, VA was unable to obtain records from 
Dr. L.M. because the Veteran neither provided copies of the 
records nor provide an release enabling VA to obtain the records 
on her behalf.  Additionally, the Veteran was scheduled for the 
requested examination but she failed to attend that examination 
without explanation.  Her claim was subsequently readjudicated.  
Given these circumstances, the Board finds that there was 
substantial compliance with the instructions that were set forth 
in its prior remands of this claim.

Law and Regulations

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

Factual Background and Analysis

The Veteran contends that she has a disorder of the cervix, 
claimed as being related to an in-service gynecological procedure 
(cryosurgery), which was incurred during her service.  

The Veteran's service treatment records do not reflect that she 
underwent cryosurgery or that she received any follow up care for 
any type of gynecological procedure that occurred during her 
service. However, they do show the Veteran received treatment for 
Chlamydia, abdominal and pelvic pain, menstrual cramps, and 
urinary tract infections.  The Veteran denied any prior medical 
problems or operations at gynecological examinations in April 
1988, and October 1994.  She further denied any operations in GYN 
Questionnaires of October 1992, August 1994 and October 1994.   

The Veteran's October 1994 separation physical examination report 
indicated that her recent Pap smear was within normal limits, and 
in the associated Report of Medical History also dated in October 
1994, she denied treatment for any "female disorder" and she 
denied having experienced any change in her menstrual pattern.  
The Veteran also checked "no" to the question "Have you ever 
had, or have you been advised to have, any operations?"  
However, she noted that she was treated for a venereal disease in 
service, had cramps in her legs, and gave birth to her son at a 
private hospital.

In a March 2005 written statement the Veteran alleged that she 
was referred to a civilian provider, Dr. F.S., to have 
cryosurgery performed in 1988.  He no longer had her medical 
records since they were destroyed.  The Veteran reported that her 
current gynecologist asked her whether she ever had cryosurgery 
performed because the doctor was having difficulty treating the 
area.  The Veteran reported that she underwent a LEEP procedure 
as a result of this.  She reiterated these contentions on a VA 
Form 9 dated in December 2006.

A letter from Dr. F.S. indicated that he saw the Veteran in 1991, 
which was while she was in service, but that his office destroyed 
her treatment records since she had not been a patient of  his 
since over 10 years ago.  Dr. F.S. did not indicate why the 
Veteran sought treatment with him in 1991 and did not provide any 
information about any gynecological condition that the Veteran 
may have had at that time. The Board notes that the Veteran's 
service treatment records indicate that the Veteran gave birth to 
her son in a private hospital in April 1991.  Dr. F.S. did not 
indicate that the Veteran saw him prior to 1991.  

A January 2005 operative notice from Virginia Hospital Center 
indicated that the Veteran underwent a LEEP conization to treat 
persistent mild dysplasia on Pap smears with inadequate 
colposcopy secondary to a cervical stenosis.

A written statement from Dr. L.M. dated in September 2007 states 
that the Veteran "underwent cryosurgery in 1987 and now has 
abnormal Paps which are difficult to follow [due] to cervical 
stenosis most likely resulting from cryo."  Dr. L.M. did not 
indicate the basis for her statement that the Veteran had 
cryosurgery in 1987 and did not provide any rationale for her 
opinion that the Veteran's cervical stenosis was caused by this 
procedure.

The Veteran was examined by a VA registered nurse in December 
2009.  Although the medical opinion indicated that the Veteran's 
claims file was not reviewed, the actual report of examination 
indicates that the claims file was, in fact, reviewed.  A 
gynecological exam did not disclose any gynecological 
abnormalities that were visually observable.  Cervical stenosis 
was not present at the time of the examination in that the 
examiner was able to insert a cotton tipped applicator. However, 
the examiner noted that the Veteran gave a history of pre-
cancerous cervical cells and that the Veteran's gynecologist, who 
viewed the area through colopscopy, opined that it was abnormal.  
Therefore, the examiner concluded the cervix was abnormal.  She 
did not independently perform a tests to determine the existence 
of tissue or cervical cell abnormalities.  The examiner claimed 
that she could not ascertain the etiology of the Veteran's 
cervical problem because there were no records of the claimed 
cryosurgery available for review.

Insofar as no cell or tissue or testing was done, and because the 
examiner's opinion did not address whether the Veteran's cervical 
abnormality was consistent with cryosurgery or was related to the 
Veteran's in-service complaints, the Board remanded the claim for 
a new examination which was scheduled but, as previously 
discussed,  the Veteran failed to attend the examination, failed 
to provide any reason for her failure to attend, and did not ask 
that the examination be rescheduled.

38 C.F.R. § 3.655 states, in relevant part:

	(a)  General.  When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination or reexamination, 
action shall be taken in accordance with paragraph (b) 
or (c) of this section as appropriate.  Examples of 
good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of 
an immediate family member, etc.  For purposes of this 
section, the terms examination and reexamination 
include periods of hospital observation when required 
by VA.

	(b)  Original or reopened claim or claim for 
increase.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on 
the evidence of record.  When the examination was 
scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the 
claim shall be denied.  Id (emphasis in original).

In this case, a complete examination was required in order to 
ascertain the status of any current cervical disorder that the 
Veteran may have, to ascertain whether any abnormality found was 
consistent with residuals of the Veteran's claimed cryosurgery, 
or whether any disorder found was related to the Veteran's in 
service infection with Chlamydia or her complaints of 
pelvic/abdominal pain at times during her service.  Since the 
Veteran failed to attend the examination, relevant information 
that it would have yielded cannot be considered and the Veteran's 
claim must be rated based on the evidence of record. Id.

The available evidence does not show that it is at least as 
likely as not that the Veteran has a disorder of the service that 
is related to her military service.

The Board acknowledges that the Veteran's private physician 
opined that the Veteran has cervical stenosis as a result of a 
1987 cryosurgical procedure.  However, she provided no rationale 
for her opinion, nor is there any underlying medical 
documentation available other than one report of a surgical 
procedure that took place in 2005, approximately 10 years after 
the Veteran's service. Neither Dr. L.M. nor the Veteran indicated 
that Dr. L.M. treated the Veteran in 1987 or for many years 
thereafter and, therefore,  Dr. L.M.'s statement that the Veteran 
underwent a cryosurgical procedure in 1987 can be based on 
nothing other than the history that was reported by the Veteran.

While the private physician indicated that the veteran's current 
disability is a result of an event that allegedly occurred during 
the veteran's service, this evidence is not based on any 
documentation from service.  The Board finds that such reports 
have limited probative value as they are merely a recitation of 
the veteran's self-reported and unsubstantiated history.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history is not transformed into medical 
evidence simply because it was transcribed by a medical 
professional); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a 
medical opinion based on an inaccurate factual premise has no 
probative value.)  The Board is not required to accept medical 
opinions that are based solely on recitation of history, such as 
these.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  A bare 
conclusion, even one reached by a medical professional, is not 
probative without a factual predicate in the record.  Miller v. 
Brown, 11 Vet. App. 345, 348 (1998).  Thus, the probative value 
of a medical opinion is significantly lessened to the extent it 
is based on an inaccurate factual premise.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).

Cervical stenosis was not present at the December 2009 VA 
examination.  While the VA examiner noted that Dr. L.M. found 
abnormal cervical cells when she treated the Veteran, these were 
described by Dr. L.M. as abnormal Pap results and it is unclear 
whether this is a laboratory result or an actually disabling 
condition.  Additionally, neither Dr. L.M. nor any other medical 
practitioner linked the Veteran's abnormal Pap results to either 
her alleged in service cryosurgery or to anything else that 
occurred during the Veteran's service.  The Board notes that the 
etiology of mild cervical dysplasia shown by Pap smear is not 
something that it within the purview of the ordinary layperson; 
rather, resolution of this question requires medical expertise.

However, more importantly, the evidence does not support the 
Veteran's contention that she had a cryosurgical procedure done 
during her service.  The Board finds that the Veteran's 
contentions in this regard are not credible.  The Board notes 
that the Veteran's service treatment records are completely 
bereft of any mention of the alleged in-service cryosurgery.  
While Dr. F.S., the physician whom the Veteran claimed performed 
this procedure, confirmed that he saw the Veteran in 1991 this 
was well after the time that the Veteran alleges that she had the 
cryosurgery and, additionally, this is the same year that the 
Veteran gave birth to her son at a private hospital which 
presumably involved receiving some private obstetrical care.  The 
Board notes that while the lack of contemporaneous medical 
records does not, in and of itself, render a Veteran's lay 
statements incredible it is one factor that may be considered 
when determining whether such  statements are credible.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Board notes that, in this case, the Veteran's service 
treatment records reflect that she denied having any prior 
medical problems or undergoing any surgical procedures at 
gynecological examinations that took place in 1988, 1992, and 
1994.  These statements were made in the context of pursuing 
gynecological care, so that the Veteran's failure to mention a 
surgical procedure that was relevant to her care and treatment is 
highly probative evidence that no such surgical procedure took 
place.  Further, on her separation Report of Medical History the 
Veteran specifically denied any current, or history of, "female 
problems."  She also specifically denied undergoing any surgical 
procedures while she was in service at that time.  Meanwhile, she 
did reference other medical care and medical problems on that 
form, such as delivering her son at a civilian hospital. Thus, it 
is likely that if the claimed cryosurgery in fact occurred as the 
Veteran now claims, she would have reported it on the October 
1994 Report of Medical History.  The Board finds that the 
Veteran's in-service assertions regarding her medical history are 
more credible than her contention, first made many years after 
her service, that she had cryosurgery that was performed by a 
civilian physician during her service.

There is no evidence linking any disorder of the cervix that the 
Veteran may now have to any other disease or injury that occurred 
during her service.  Thus, insofar as the Board finds that the 
evidence does not support that the claimed cryosurgery took place 
in service as claimed by the Veteran, there is no basis to award 
service connection for a disability of the cervix.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.





ORDER

Service connection for a disorder of the cervix, including 
residuals of cryosurgery, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


